Judgment, Supreme Court, Bronx County (Robert Sackett, J.), rendered November 16, 2004, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first and second degrees, and criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, 12 years, 6 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s homicidal intent could be readily inferred from his actions (see e.g. People v Suero, 235 AD2d 357 [1997], lv denied 89 NY2d 1101 [1997]), and we reject defendant’s claim that certain testimony by prosecution witnesses undermined that inference. The element of serious physical injury required for first-degree assault was satisfied by evidence that the victim’s injuries resulted in permanent scarring, as well as a protracted impairment of his health that necessitated two separate hospitalizations.
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Andrias, Nardelli, Acosta and DeGrasse, JJ.